Cite as 2016 Ark. 467

                SUPREME COURT OF ARKANSAS

                                                  Opinion Delivered   December 15, 2016
   IN RE APPOINTMENTS OF
   MEMBERS TO THE COMMITTEE
   ON PROFESSIONAL CONDUCT




                                       PER CURIAM

        Effective January 1, 2017, the following persons are appointed to the Supreme Court

Committee on Professional Conduct for initial six-year terms that expire December 31,

2022:

        Panel A - Mark L. Martin (Fayetteville) attorney, Third Congressional District

        Panel C - James A. Simpson (Searcy) attorney, Second Congressional District

        Panel C - Carlton Saffa (Little Rock) non-attorney, statewide at large

        The court expresses its appreciation to each of these new members for his willingness

to serve on this important committee. The Court also expresses its appreciation to the

following members whose service on the Committee and to the Court and the public is

now completed:

        Jerry D. Pinson, attorney, of Harrison

        Michael R. Mayton, attorney, of Little Rock

        Mark Limbird, state-at-large non-attorney of Scranton.